DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered. However, the arguments are moot since the claim amendments necessitated new grounds of rejection and it is the newly applied art that teach the amended claim limitations.
Regarding Applicant’s arguments that Coleman fails to teach the newly added limitation “the tilt wand can extend through the chamber, the chamber interior including at least part of one or more wheels configured to contact the tilt wand,” Examiner agrees as the tilt wand is received within an adapter and the adapter contacts the wheels of Coleman. However, this newly added subject matter necessitated the new grounds of rejection discussed below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domel et al. (US 5,444,339), hereinafter referred to as Domel.
Regarding claim 1, Domel discloses a system for automated operation of venetian blinds, comprising: 
a housing (30; Fig 1, Fig 3) coupleable to a surface adjacent to and separate from a venetian window blind (housing coupled to a surface adjacent to a venetian window blind and the housing separate component from the venetian window blind), the housing including: 
a mechanical actuator (60) including an output member (output engaged with gears), 
at least one receiver (signal sensor 29 is a receiver that receives signal from 31) configured to receive a request to operate the mechanical actuator (60), and 
a control module (circuit board 52 and circuity, Fig 7) coupled to the at least one receiver and the mechanical actuator and configured to cause the mechanical actuator to actuate based on the request; 
a tilt wand holder (56) coupled to the housing (30), the tilt wand holder including a chamber (Fig  3, Fig 4) configured to removably receive a tilt wand (12) of the venetian window blind such that the tilt wand can extend through the chamber (Fig 1), the chamber interior including at least part of one or more wheels (gears, Fig 4) configured to contact the tilt wand such that actuation of the mechanical actuator causes the at least one wheel to rotate the tilt wand within the chamber.  
Regarding claim 6, wherein the tilt wand holder (56) extends through the housing (30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Domel, as applied in claim 1 above, in further view of Vinogradova et al. (US 2017/0362888), hereinafter referred to as Vinogradova.
Regarding claim 2, although Domel discloses that the receiver receives a signal from a remote, it is not disclosed to be at least one of an infrared receiver, a Bluetooth receiver, or a Wi-Fi signal receiver.  However, such receivers are well known types of receivers utilized in the art. Vinogradova discloses that it is known for a system for automated control of a window blind to utilize a remote control and receiver that communicate via infrared, Bluetooth, or Wi-Fi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the receiver of Domel be provided as an infrared receiver, a Bluetooth receiver, or a Wi-Fi receiver since such receivers are well known in the art for sending requests via remote control for controlling window blinds, as taught by Vinogradova. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mosbrucker (US 2008/0303686) in further view of Coleman (US 7,089,988).
Regarding claim 1, Mosbrucker discloses a system for automated operation of venetian blinds, comprising: 
a housing (104) coupleable to a surface adjacent to and separate from a venetian window blind (125) (the housing 104 is coupled to a surface adjacent to a venetian window blind and the housing is separate from the venetian window blind, Fig 1, Fig 5) , the housing including: 
a mechanical actuator (100) including an output member (member extending from 100 towards 105), 
at least one receiver (103) configured to receive a request to operate the mechanical actuator (100), and 
a tilt wand holder (102) coupled to the housing (104) (the tilt wand holder 102 is coupled to the housing 104 via the elements shown in Fig 3), the tilt wand holder (102) including a chamber (interior space of the tilt wand holder) configured to removably receive a tilt wand (127) of the venetian window blind such that the tilt wand (127) can extend through the chamber (Fig 1, Fig 3), the chamber interior (chamber interior of 102) including at least part of one or more wheels (106, 108, 109) configured to contact the tilt wand (127) such that actuation of the mechanical actuator (100) causes the at least one wheel to rotate the tilt wand within the chamber (Fig 3).  
Although it is understood that the at least one receiver causes the mechanical actuator to actuate based on the request (sent from a remote 110), Mosbrucker does not specifically disclose that a control module is coupled to the at least one receiver. Although it is understood that a control module is inherent to allow communication between the receiver and actuator (100), it is taught by Coleman that it is known for a system for automated operation of venetian blinds to provide a control module (circuit) coupled to at least one receiver and an mechanical actuator based on the request (Coleman: col 7, lines 27-26). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention that the system of Mosbrucker be provided with a control module since it is known means of allowing communication between a remote, receiver, and actuator. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, Mosbrucker discloses wherein the receiver (103) is at least one of an infrared receiver (paragraph [0025], 110 communicates with receiver via infrared), a Bluetooth receiver, or a Wi-Fi signal receiver.  
Regarding claim 3, Mosbrucker discloses wherein the tilt wand holder is coupled to the housing is coupled by an arm (arm 101), the arm including a first end (105) connected to the housing and a second end (106) coupled to the tilt wand holder (Fig 4, paragraph [0023]).  
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Coleman teaches an embodiment of  system for automated operation of venetian blinds having an arm connected by a pivot to a housing and an embodiment having a telescoping arm, it would not have been obvious to modify either Mosbrucker or Domel in view of Coleman as such modification would not have been obvious to one having ordinary skill in the art absent hindsight or the Applicant’s teachings due to the specific arrangement required of the elements of Mosbrucker and Domel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634